Citation Nr: 1811617	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-15 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to November 1964.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In June 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing has been associated with the electronic claims file.  

This appeal was previously before the Board in August 2017, at which time it was remanded for further evidentiary development.  Specifically, an addendum medical opinion was requested to discuss the etiology of the Veteran's bilateral hearing loss.  Such an opinion was issued in August 2017.  The Board finds that the RO has substantially complied with the August 2017 Board remand directives and appellate consideration may proceed.

Since the issuance of the December 2017 Supplemental Statement of the Case, the Veteran has submitted additional relevant medical evidence.  In cases where the substantive appeal was filed on or after February 2, 2013, initial RO review is assumed to be waived where a veteran submits evidence to the Board in the first instance.  See 38 U.S.C. § 7105(e) (2012).  Here, the Veteran's substantive appeal was filed after February 2, 2013, and thus, the Board finds the Veteran has waived initial RO consideration of this new evidence.  The Board may proceed to appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).




FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence is in relative equipoise as to whether his bilateral hearing loss is etiologically related to military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.
38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

In the January 2018 appellant's brief, the Veteran's representative generally asserted that all due process concerns, including VA's discharge of the duty to assist, were being preserved for appeal.  However, neither the Veteran nor his representative raised any specific issues or concerns with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97   (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The Veteran contends that his bilateral hearing loss is the result of "an extreme exposure to jet engine noise" while serving in the military, without the use of hearing protection.  See May 2014 Substantive Appeal.  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran's current bilateral hearing loss disability is not in dispute.  At the May 2012 VA examination, the Veteran was diagnosed with sensorineural hearing loss bilaterally.  He was found to have hearing loss for VA purposes in the left ear, but not the right ear.  In subsequent VA audiogram testing, the Veteran was shown to have auditory thresholds greater than 40 decibels  at 4000 Hertz in both ears, thereby satisfying the requirements of 38 C.F.R. § 3.385.  See December 2017 VA audiogram.  The Veteran has experienced a current bilateral hearing loss disability within the appeals period. 

Additionally, it is not in dispute that the Veteran experienced acoustic trauma in service.  The Veteran's DD form 214 confirms that he served as an aircraft mechanic.  Thus, excessive noise exposure would be consistent with the circumstances, conditions, and hazards of his military service.  See 38 U.S.C. § 1154(a) (2012).  During service, the Veteran participated in a hearing conservation program, clearly showing he was being monitored due to noise exposure.  Thus, the Board finds that the Veteran experienced in-service acoustic trauma sufficient to satisfy the in-service element of a service connection claim. 

Having established the presence of a current disability and in-service acoustic trauma, the Board turns to the dispositive issue of nexus.  Having reviewed the record and the Veteran's arguments, the Board finds the evidence in relative equipoise as to whether the Veteran's bilateral hearing loss is due to his active duty service.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that 38 C.F.R. § 3.385  does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability).  

The Board previously determined that the May 2012 and February 2016 VA nexus opinions were flawed by legally insufficient reasoning.  As such, in August 2017, the Board remanded for a third VA medical opinion.  For a third time, the VA examiner declined to attribute the Veteran's bilateral hearing loss to his military service.  While the VA examiner complied with the Board's remand directives, the explanation provided for the negative nexus determination continues to rely primarily on an absence of in-service hearing loss or deterioration in contravention to the Court's holding in Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Thus, the Board finds that the August 2017 medical opinion lacks probative value and is entitled to de minimis evidentiary weight in this decision.  

While the record is devoid of a legally adequate medical opinion linking the Veteran's bilateral hearing loss to his military service, the Board notes that the Veteran is service-connected for tinnitus based on the May 2012 VA examiner's findings.  At the June 2015 Board hearing, the Veteran's representative argued it was odd that the VA examiner would link the Veteran's tinnitus to his military service, but not his hearing loss.  Indeed, much like tinnitus, sensorineural hearing loss is linked with nerve damage that most often occurs "when the tiny hair cells in the cochlea are injured."  Fountain v. McDonald, 27 Vet. App. 258, 266 (2015) (quoting VA Training Letter 10-02).  More specifically, in Fountain, the Court referenced VA Training Letter 10-02, in addition to other medical and legal authority, and noted that chronic sensorineural hearing loss, as an organic disease of the nervous system, was due to a problem in the inner ear or in the auditory nerve between the inner ear and the brain, and was commonly caused by chronic exposure to excessive noise, in addition to age-related hearing loss.  The Court noted that chronic sensorineural hearing loss caused by acoustic trauma resulted in damage to the inner ear and qualified as an organic disease of the nervous system under 38 C.F.R. § 3.309.

Because the Veteran sustained nerve damage that caused the service-connected tinnitus, by necessary logical inference, the Veteran sustained the same nerve damage to the inner ear that could have caused the current bilateral sensorineural hearing loss.  This nerve damage was permanent and incapable of actual improvement because chronic sensorineural hearing loss either progresses or remains the same (i.e., progression may be prevented), while restoration (i.e., improvement) of chronic sensorineural hearing loss that was caused by acoustic trauma is not medically possible.  See Fountain, 27 Vet. App. at 258; VA Training Letter 10-02.  Based on this reasoning, the Veteran's current bilateral hearing loss disability can be medically attributed to his military service.  The Veteran testified that his hearing loss became rather noticeable to him in 1969-70, just a few years after service, yet his post-service occupation as a teacher did not expose him to excessive noise levels.  The competent, credible, and probative lay evidence of record establishes that his hearing loss manifested soon after his active duty service, with clear documentation during service of hazardous noise exposure by his participation in the hearing conservation program.  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  The negative VA opinions are not entirely persuasive in light of the deficiencies in the opinions.  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(a), (d) (2017). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


